DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Ohara (US 2020/0249815 A1, Published August 6, 2020) discloses a display device comprising: 
a plurality of pixels (Ohara at Figs. 2, 4, 7); 
a gate line extending in a first direction and connected to each of the plurality of pixels (Ohara at Figs. 2, 4, 7, scan lines WS); 
a common electrode disposed above the gate line and extending across the plurality of pixels (Ohara at ¶ [0071] discloses “The cathode 18 is an electrode (cathode) common to the light emitting element EL.sub.R, EL.sub.G, and EL.sub.B and forms the negative power supply line VCATH, which is a single transparent, planar electrode extending across the entire display panel 12.”); 
a touch sensing unit disposed above the common electrode and comprising a plurality of driving electrodes and a plurality of sensing electrodes (Ohara at Figs. 6-7, touch panel 20); 
a display driver configured to drive the plurality of pixels (Ohara at Fig. 1, DP controller 31).
Tsai (US 2015/0130747 A1, Published May 14, 2015) disclose a first fan-out line connected to the display driver (Tsai at Fig. 1, left side throws of the switches which are connected to driving module M2); 
a touch driver configured to drive the plurality of driving electrodes and the plurality of sensing electrodes (Tsai at Fig. 1, sensing module M1); 
a second fan-out line connected to the touch driver (Tsai at Fig. 1, right side throws of the switches which are connected to sensing module M1); and 
a first switching element (Tsai at Fig. 1, switch unit SW) configured to selectively connect one of the first fan-out line and the second fan-out line to the gate line.
However, none of the prior art found by the Examiner discloses the above bolded and italicized claim language.

As to claim 15, claim 15 is allowable for similar reasoning given above for claim 1.

As to claim 21, Ohara discloses a display device comprising: 
a display unit having a plurality of pixels, each of the plurality of pixels having a gate line and a data line connected thereto (Ohara at Figs. 1-2, 7, in particular);  
a touch sensing unit having a plurality of sensing electrodes (Ohara at Figs. 1-2, touch panel 20); 
a display driver configured to drive the plurality of pixels (Ohara at Figs. 1-2, data driver 14); and 
a touch driver configured to supply a driving signal to the gate line or the data line to receive a touch sensing signal from the plurality of sensing electrodes (Ohara at Figs. 1-2, TP controller 32).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  wherein the touch driver is configured to compare a coupling capacitance between the display unit and the touch sensing unit at different positions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
07/23/2022